DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments & TD filed on 11/04/2021.
Claims 1-14 and 23-26 are presented for examination.
This application is a CON of 15/681,956 filed on 08/21/2017 now PAT 10,146,976 which is a CIP of 15/075,650 filed on 03/21/2016 now PAT 9,740,790 which is a CIP of 14/266,423 filed on 04/30/2014 now PAT 9,292,811 which is a CIP of 13/690,097 filed on 11/30/2012 ABN which claims benefit of 61/605,366 filed on 03/01/2012.

Allowable Subject Matter
Claims 1-14 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a tool database having tool information that is stored in the cloud, the tool information including a predefined proximity associated with the tag, tool design, and an image of the tool; and a communication device configured to: automatically activate, without a user-initiated scan, communication with at least one of the tool and the tool database in response to the tag of the tool being within the predefined proximity; and transfer tool information of the tool with respect to the tool database. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887